—Order, Supreme Court, New York County (Robert Lippmann, J.), entered January 18, 2001, which, upon plaintiffs motion for leave to discontinue the action without prejudice, discontinued the action with prejudice, unanimously affirmed, without costs.
The court did not improvidently exercise its discretion in discontinuing the action with prejudice where plaintiff moved for a discontinuance without prejudice during the pendency of a traverse hearing after the court had ordered plaintiff to provide a definite method of establishing the amount of money defendant owed. This was an apparent attempt on plaintiffs part to evade the court’s direction and circumvent its authority (see, NBN Broadcasting v Sheridan Broadcasting Networks, 240 AD2d 319). We reject plaintiffs claim that it sought a discontinuance because of a problem establishing proper service. Concur—Nardelli, J.P., Buckley, Rosenberger, Ellerin and Rubin, JJ.